 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriate. In the event a majority of voting group (a) selects thePetitioner and a majority of group (b) selects the Teamsters, wefind that each group is a separate appropriate unit. In the event amajority of voting group (a) selects the Teamsters and the majorityof voting group (b) selects the Petitioner, we find that each group is aseparate appropriate unit. If a majority of the employees in votinggroup (a) vote for the Petitioner or for the Teamsters and a majorityof employees in voting group (b) reject representation, we find theemployees in voting group (a) constitute a separate appropriate unit.If a majority of the employees in voting group (a) vote for no union,the employees in both voting groups shall remain unrepresented re-gardless of the vote in voting group (b). The Regional Director isinstructed to issue a certification or certifications as decided by theresults of the elections.12[Text of Direction of Elections omitted from publication.]12Waikiki Biltmore, Inc.,d/b/a The Waikiki Biltmore Hotel,127 NLRB 82. For thereasons stated in his dissenting opinions in the above case as well as inCook Paint andVarnish Company,127 NLRB 1098,andStar Union Products Company,127NLRB 1173,Member Fanning dissents from the failure to provide for a pooling arrangement herein.Arthur S. Carter,d/b/a Carter Camera & Gift Shops iandInternational Alliance of Theatrical Stage Employees & Mov-ing Picture Machine Operators of United States & Canada,Local 665, affiliated withAFL-CIO,'Petitioner.CaseNo.37-RC-666.February 15, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph Kulkis, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.*1The Employer presently has on file with the Hawaii Aeronautics Commission an appli-cation for permission to change his present space permit at his Honolulu InternationalAirport operations to read in the name of Waikiki Advertising&Visitors'InformationService, Ltd.,d/b/a Visitors'Information Service,Ltd.As it is uncertain whether thecontemplated change will be effected,we are framing the Decision and Direction of'Electionherein in the name of the present Employer.For this reason we find, apart from anyother consideration as to the unit herein, that there is no merit to the Employer's con-tention that because of the contemplated change in his Airport operations there shouldbe a separate unit of the Employer's employees employed at the Airport.2The name of the Petitioner appears as amendedat thehearing.*On March 1, 1961, the Board was administratively advised that the Petitioner hasrequested permission to withdraw its petition for certification of representatives previouslyfiled herein,and that the Employer has no objectionsto approval of therequest providedit is with prejudice,The Petitioner's request is granted with prejudice to its filing anew petition for a period of 6 months from March1, 1961,unless good cause is shownwhy the Board should entertain a new petition filed prior to the expiration of such period.130 NLRB No. 37. CARTER CAMERA & GIFT SHOPS277Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Fanning andKimball].Upon the entire record 3 in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in the operation of 13 gift shops atvarious locations in Honolulu, Hawaii. In addition it separatelycarries on a photographic business at the Royal Hawaiian Hotel,hereinafter referred to as the Hotel, and at the Honolulu Interna-tional Airport, hereinafter referred to as the Airport, both of whichare located in Honolulu.He also has two freelance roving pho-tographers.These operations are called the photographic depart-ment.The Petitioner seeks a unit of all employees in the Employer'sphotographic department.The Employer contends that there shouldbe two units, one unit to consist of its photographic department em-ployees employed at the Hotel and another unit to consist of itsphotographic department employees at the Airport.The Employeroperates a film processing laboratory in the basement of the Hotel,employing several photographic production and darkroom employees,a movie film splicer, anda camerarepairman.In addition, theEmployer employs two photographers whose primary function is tophotograph tourists at the Hotel and two other photographers whowork themselves at other tourist areas and who are under the super-vision of the manager of the Employer's Hotel operations.TheEmployer also employs approximately four photographers at theAirport, whose primary function is the photographing of incomingand departing tourists.There is no prior bargaining history of the employees sought herein.The record discloses that, except for the distance of approximately 5miles between the Airport and the Hotel, there are no particularlydistinguishing features between the employees at these two opera-tions and there is frequent interchange of employees between the twooperations.Employees from these two operations are also assignedto work on special assignments at other tourist areas with the two$A posthearing stipulation was entered into by the parties concerning the placementin the unit of certain employees.The hearing is reopened to accept such stipulation andit is hereby made it part of the record in this case. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDphotographers who normally work by themselves.All employeeswork under the same working conditions, including hours of em-ployment and general rates of pay, and have related duties andinterests.In view of the above facts, particularly the geographicalproximity and functional integration of operations, the frequentinterchange of employees, the same general type of work, and theabsence of any bargaining history, we find that a single unit ofallemployees in the Employer's photographic department isappropriate.'The Employer contends that Frank Silva and Peter Nelson, whoare the respective managers of the Hotel and Airport operations,should be excluded from the unit because of their supervisory status.The Petitioner would include them in the unit. Both managers havethe authority to hire and discharge employees under their respectivesupervision; they arrange the employees' work schedules, direct theactivities of the employees, and approve sick leave. Silva and Nelsonreceive a higher wage rate than any of the other employees and theyare responsible directly to Arthur S. Carter, the Employer.Underthese circumstances, we find they are supervisors within the meaningof the Act and we shall exclude them.We find no merit in the Peti-tioner's contention that Michael Scott should be excluded from theunit because he is the son of the resident housekeeper of Arthur S.Carter, the Employer, and resides in Carter's house.Accordingly,we will include him in the unit as a regular part-time darkroom em-ployee.The Petitioner would exclude the two photographers whowork by themselves on the ground that they are supervisors.As therecord does not disclose that they perform any supervisory functions,nor are there any employees under their direction, we find that theyare not supervisors within the meaning of the Act and we shall includethem.5Accordingly, we find that the following employees constitute a unitappropriate for purposes of collective bargaining within the meaningof Section 9 (b) of the Act :All regular full-time and part-time employees of the Employer'sphotographic department at Honolulu, Hawaii, including photog-raphers, photolab technicians, camera and optic technicians, finishers,and apprentices, but excluding office clerical employees, guards, andsupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]'Connecticut Packing Co , Inc,120 NLRB 1506All of the Employer's photographic department employees are paid an hourly wagewith the exception of these two photographers who are salariedThe Board has previ-ously held that salaried employees who have the same job as hourly rated employees in theunit should be included in the unit of hourly paid employeesTemco Aircraft Corporation,121 NLRB 1085, 1089.